911 F.2d 743
286 U.S.App.D.C. 1, 63 Ed. Law Rep. 441
DEPARTMENT OF DEFENSE DEPENDENTS SCHOOLS, Petitioner,v.FEDERAL LABOR RELATIONS AUTHORITY, Respondent,Overseas Education Association, Intervenor.
Nos. 87-1733 to 87-1735 and 88-1004.
United States Court of Appeals,District of Columbia Circuit.
June 22, 1990.

Before WALD, Chief Judge, MIKVA, EDWARDS, RUTH B. GINSBURG, SILBERMAN, BUCKLEY, WILLIAMS, D.H. GINSBURG, SENTELLE and THOMAS, Circuit Judges, and ROBINSON, Senior Circuit Judge.
PETITIONS FOR REVIEW OF AN ORDER OF THE FEDERAL LABOR
RELATIONS AUTHORITY
ORDER
PER CURIAM.


1
On December 20, 1988, a panel of this Court granted the petitions of the Department of Defense Dependents Schools (DODDS) for review of an order of the Federal Labor Relations Authority (FLRA), set aside the FLRA's decision on which the order was based, and denied the FLRA's cross-petitions for enforcement of its order.  Department of Defense Dependents Schools v. FLRA, 863 F.2d 988 (D.C.Cir.1988).  At the suggestion of intervenor Overseas Education Association (OEA), this court granted rehearing en banc on February 6, 1989.  On February 16, 1989 the Court en banc, on its own motion, ordered that all proceedings be held in abeyance pending the decision of the Supreme Court in Fort Stewart Schools v. FLRA, 860 F.2d 396 (11th Cir.1988), cert. granted, --- U.S. ----, 110 S.Ct. 47, 107 L.Ed.2d 16 (1989), where FLRA orders analogous to those at issue in the present case had been upheld and enforced.


2
On May 29, 1990, the Supreme Court affirmed the Eleventh Circuit's decision.  Fort Stewart Schools, --- U.S. ----, 110 S.Ct. 2043, 109 L.Ed.2d 659 (1990).  The FLRA and OEA subsequently filed motions with this Court requesting that the panel's decision in this case be vacated and the orders under review be enforced without further proceedings.  DODDS filed a response indicating that it did not oppose the motions.

Upon consideration of the foregoing it is

3
ORDERED, by the Court, that the judgment of this Court filed on December 20, 1988, is vacated, and it is


4
FURTHER ORDERED, by the Court, that the petitions for review are denied and that the FLRA's orders under review are hereby enforced.